Citation Nr: 1706477	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-01 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of overpayment for education benefits representing the cost of one course in Fall 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to December 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises (Committee) in Muskogee, Oklahoma, which denied waiver of an overpayment in the amount of $3000 for education benefits paid for Fall 2009.

This case was previously before the Board in June 2014, at which time it was determined that there had been no bad faith on the part of the Veteran with respect to the overpayment for two out of three courses in Fall 2009 and remanded for adjudication of waiver of overpayment for the cost of a third course.  The remand directed that the Committee adjudicate the question of entitlement to a waiver of recovery of the overpayment for the third course and should specifically address and discuss each and every element of the principles of equity and good conscience in accordance with 38 C.F.R. § 1.965(a).  In this case, the remand directives were not followed, in that the Committee adjudicated the matter but issued only a conclusory denial and did not discuss the elements as directed.  However, inasmuch as the Board is granting the waiver of overpayment herein, there is no basis for a further remand under Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence is at least in equipoise in showing that the waiver of the overpayment in this instance would not be against the principles of equity and good conscience.



CONCLUSION OF LAW

The criteria for waiver of recovery of the amount of overpayment of education benefits for courses taken in Fall 2009 have been met.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.956 (a), 1.962, 1.963(a), 1.965(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Legal Provisions Regarding Waiver

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

Once it is determined that the indebtedness was validly created, a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment precludes waiver of the overpayment.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b). 

If it is determined that there was no fraud, misrepresentation, or bad faith on the part of the debtor, VA must then consider whether collection of the debt would be against equity and good conscience.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. § 1.965.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor vs. the fault of the VA; (3) Undue Hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965.

Facts and Analysis

The record in this matter is poorly compiled and is confusing with respect to the facts.  The Statement of the Case issued in October 2010 indicated that the Veteran requested and received an advance payment of $3000.00 in January 2010, and that the VA Debt Management Center began collection of this advance payment and established a debt in February 2010.  It also states that the Veteran requested a waiver of indebtedness in March 2010 and the Committee denied a waiver, stating that the documents signed by the Veteran certified his understanding that he would have to repay the funds received.  

In making this decision, the Board notes that the claims file, both physical and electronic, does not contain the relevant documents showing the nature of the monetary advance to the Veteran, the terms of the advance, or the specific requirements to which the Veteran would have agreed.  As such, the Board cannot rule that the Veteran agreed to terms which are not demonstrated or that a waiver of recovery of overpayment would be inappropriate.  Another fact not clear in the record is the amount of money involved; the $3000.00 advance payment appears to have been related to three separate classes in Fall 2009, and a Board decision issued in June 2014 granted waiver of recovery of overpayment for two of those classes.  As such, only the amount related to the third class in Fall 2009 is at issue and presumably that amount is less than the $3000.00 overpayment originally assessed.

Without the documents underlying the alleged overpayment, the Board has no way of determining whether the Veteran was at fault in seeking or obtaining the funds for which the overpayment was assessed.  Similarly, the Board cannot weigh the respective amount of fault which should be assessed to VA and to the Veteran in this matter.  However, the Board finds that the Veteran has not been unjustly enriched by virtue of the overpayment at issue here and that collecting the alleged overpayment would defeat the purpose of providing educational benefits.  The documents that are contained in the claims file show that the funds were provided to the Veteran in order to allow him to pay for his schooling; the record shows that the Veteran has completed his schooling, presumably with the help of these funds.  38 C.F.R. § 1.965.

Moreover, the Board notes the relatively small amount of money at issue in comparison with the cost to VA of the adjudication of this claim to date and the additional cost which would be incurred by VA in continued adjudication.  In the interests of avoiding further expenditure of time and money by the government on this matter, the Board finds that a final decision should be reached at this time.

The Board further notes that the principle of equipoise and the benefit of the doubt apply in this instance.  When there is an approximate balance between positive and negative evidence on a material issue in contention, the benefit of the doubt in resolving each such issue must be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In light of all of the considerations set forth above, the Board finds that the question of whether recovery of the debt would be in violation of the principles of equity and good conscience is at least in equipoise.  As such, the benefit-of-the-doubt is resolved in favor of the Veteran and waiver of the recovery of the overpayment is warranted in his case.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to waiver of recovery of an overpayment of education benefits for Fall 2009 is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


